Citation Nr: 0409744	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on 38 C.F.R. § 38 U.S.C.A. § 1318.

3.  Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection a low back disorder, 
for the purpose of accrued benefits.  

4.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran had active duty from December 1944 to August 1946.  He 
died in March 2000.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied the above 
claims.  

This claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

In April 2000, the appellant filed a VA Form 21-534, Application 
for DIC, Death Pension, and Accrued Benefits by a Surviving 
Spouse.  On remand, the RO must determine whether she may be 
recognized as the surviving spouse of the veteran for the purpose 
of eligibility for VA benefits.  

The law provides that death benefits may be paid to the "surviving 
spouse" of a veteran if certain requirements are satisfied.  38 
U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).  Surviving spouse 
means a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the spouse 
of the veteran at the time of the veteran's death, and: (1) who 
lived with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse; and (2) except as 
provided in 38 C.F.R. § 3.55, has not remarried or has not since 
the death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  38 
C.F.R. § 3.50; see 38 U.S.C.A. § 101(3), 1541 (West 2002).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be considered as 
having been met when the evidence shows that any separation was 
due to the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity of 
the cohabitation.  38 C.F.R. § 3.53(a).  In determining whether 
there was continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted in the 
absence of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or any 
other reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  38 
C.F.R. § 3.53(b) (2003).

The United States Court of Appeals for Veterans Claims (Court) 
held that the surviving spouse's fault or absence of fault for 
separation, for purposes of determining entitlement to VA 
benefits, was to be determined based on an analysis of the conduct 
only at the actual time of separation.  The Court determined that 
the language of the statute did not indicate that the "without 
fault" requirement was a continuing one.  Further, the Court 
emphasized that adjudicators must be guided by whether there was a 
preponderance of the evidence against the appellant.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).

In this regard, the veteran and the appellant entered into a legal 
marriage in June 1947.  They were listed as married and living 
together in April 1985.  In November 1999, the veteran indicated 
that he and his wife had separated because they "don't get along."  
After the veteran's death in March 2000, the appellant stated in 
her claim that she and the veteran had separated because "we 
couldn't get along."  The evidence of record indicates that the 
veteran lived alone in February 1988 and October 1996.   

In view of the foregoing, the RO must determine, based upon 
applicable law, whether the appellant may be considered the 
surviving spouse.  There has been no RO determination on this 
initial and critical matter.  Consideration of this matter by the 
Board prior to the RO's consideration would be inappropriate.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The other matters noted 
in the issues section of this decision will be held in abeyance 
until a determination on this matter has been made.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.  Adjudicate the issue of entitlement to recognition as the 
surviving spouse of the veteran for the purpose of eligibility for 
Dependency and Indemnity Compensation (DIC) benefits, undertaking 
such development as is necessary in order to adjudicate the issue.  
If the determination is adverse to the appellant, notify her of 
the determination and of her appellate rights, including the need 
to file a notice of disagreement and, following issuance of a 
statement of the case, a substantive appeal within an appropriate 
period of time in order to assure appellate review of this issue 
in conjunction with the current appeal.

2.  With respect to the four claims currently on appeal, ensure 
that the appellant has been provided appropriate notice and 
assistance under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) and its 
implementing law and regulations.  The RO should readjudicate 
these issues, and if any benefit sought on appeal remains denied, 
the appellant should be furnished a supplemental statement of the 
case (SSOC) and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply 
with due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003). 




